Kupferman, J.
(concurring). We concur only in that portion of the opinion that directs a new trial on the basis that the charge was erroneous. We disagree with the suggestion that testimony regarding sanity should be excluded on the retrial.
In this type of false arrest and false imprisonment action, the good faith of the police officer and the actual condition of the plaintiff become extremely important on the question of damages. (Warner v. State of New York, 297 N. Y. 395, 404-405.)
Lane and Tilzer, JJ., concur with Murphy, J.; Kupferman J., concurs, in part, in an opinion, in which McGivern, P. J., concurs.
Judgment, .Supreme Court, New York County, entered on June 12, 1972, reversed, on the law, and vacated, without costs and without disbursements and a new trial directed.